DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on February 12, 2020.  Claims 11-20 are presently pending and are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2020 and April 9, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because they are a series of indistinct blank boxes devoid of labels (see Fig 1). Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  “one of the following driving parameters” should read – at least one of the following driving parameters --.  Appropriate correction is required.
Claim 20 is objected to because it is written in the form of an independent claim, yet it is dependent upon claim 19. The claim should be rewritten so that it is clear if this claim is intended to be an independent claim or if the claim is a dependent claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 12, “a driving parameter value for each driving parameter from the driving parameter values sensed and stored for the respective motor vehicles” is not clear and is therefore indefinite.  It is unclear if the driving parameter value for each driving parameter from the driving parameter values sensed and stored for the respective motor vehicles is different from the at least one driving parameter in claim 11, or if this is a different set of parameters.  The language and arrangement of the claims results in confusion as to what the applicant is intending to claim.  
In regards to claims 13-14, the claims are dependent upon a rejected claim and are therefore rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronewitter et al. (WO 2015051876; hereinafter Kronewitter; see attached translated document for paragraph numbers) in view of Heigele et al. (DE 102012223057; hereinafter Heigele; already of record from IDS; see attached translated document for paragraph numbers).
In regards to claim 11, Kronewitter discloses of a method for operating an electric charging device for an electrically drivable motor vehicle, wherein the electric charging device has a ground unit for positioning in the ground and for generating an alternating magnetic field for an electric charging operation (Para 0001-0002, 0009-0011, Fig 4), the method comprising:
(a) sensing a motor vehicle within a predefined perimeter surrounding the ground unit (Para 0009, 0037, 0042);
(b) sensing a driving parameter value of at least one driving parameter of the sensed motor vehicle at at least one respective predefinable point in time (Para 0009, 0035, 0037, 0060-0061);
(c) storing the at least one driving parameter value if an electric charging operation is carried out for the detected motor vehicle (Para 0004, 0009, 0036-0037);
However, Kronewitter does not specifically disclose of (d) determining a driving recommendation on the basis of the at least one sensed and stored driving parameter value; and
(e) transmitting the driving recommendation if another motor vehicle is sensed within the predefined perimeter surrounding the ground unit.

Heigele, in the same field of endeavor, teaches of (d) determining a driving recommendation on the basis of the at least one sensed and stored driving parameter value (Para 0034-0036, 0027); and
(e) transmitting the driving recommendation if another motor vehicle is sensed within the predefined perimeter surrounding the ground unit (Para 0034-0036, 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating an electric charging device, as taught by Kronewitter, to include (d) determining a driving recommendation on the basis of the at least one sensed and stored driving parameter value; and (e) transmitting the driving recommendation if another motor vehicle is sensed within the predefined perimeter surrounding the ground unit, as taught by Heigele, in order to allow a trajectory to be entered once and allow a vehicle to be guided to the desired target position more safely and without great effort (Heigele Para 0006).
In regards to claim 12, Kronewitter in view of Heigele teaches of the method according to claim 11, wherein the electric charging device carries out steps (b) and (c) for a plurality of motor vehicles sensed within the predefined perimeter (Kronewitter Para 0009, 0035, 0037, 0060-0061, 0004, 0036-0037; Heigele Para 0034-0036, 0027), and in step (d) selects, according to a predefined criterion, a driving parameter value for each driving parameter from the driving parameter values sensed and stored for the respective motor vehicles, and the driving recommendation is formed on the basis of the driving parameter value selected for each driving parameter (Heigele Para 0034-0036, 0027, 0001).
The motivation of combining Kronewitter and Heigele is the same as that recited in claim 11 above.
In regards to claim 15, Kronewitter in view of Heigele teaches of the method according to claim 11, wherein in step (b), the electric charging device senses the at least one driving parameter value at a plurality of predefinable points in time, and from this, in step (d), determines from the plurality of sensed and stored driving parameter values an approach trajectory of the motor vehicle between a starting position of the motor vehicle sensed within the predefined perimeter surrounding the ground unit and a sensed end position of the motor vehicle that is suitable for the electric charging operation, and the driving recommendation is determined from the approach trajectory (Kronewitter Para 0009, 0035, 0037, 0060-0061; Heigele Para 0034-0036, 0027, 0039-0040)
The motivation of combining Kronewitter and Heigele is the same as that recited in claim 11 above.
In regards to claim 16, Kronewitter in view of Heigele teaches of the method according to claim 11, wherein a radius of the predefined perimeter is greater than two meters (Kronewitter Para 0064).
In regards to claim 17, Kronewitter in view of Heigele teaches of the method according to claim 11, wherein the electric charging device senses the motor vehicle and/or the driving parameter value by a sensor system integral to the charging device (Kronewitter Para 0009, 0035, 0037, 0060-0061).
In regards to claim 18, Kronewitter in view of Heigele teaches of the method according to claim 11, wherein the at least one driving parameter relates to one of the following driving parameters: a driving speed, a steering angle, an acceleration, a braking, a driving direction of the respective motor vehicle, and/or a position of the respective motor vehicle relative to the ground unit (Kronewitter Para 0037, 0009, 0058-0060; Heigele Para 0020, 0001, 0024, 0015).
The motivation of combining Kronewitter and Heigele is the same as that recited in claim 11 above.
In regards to claim 19, the claim recites analogous subject matter to claim 11 above, and is therefore rejected on the same premise.  
In regards to claim 20, the claim recites analogous subject matter to claim 19 and is rejected on the same premise, but further teaches to display the driving recommendation on a display device of the motor vehicle (Kronewitter Para 0061-0062).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronewitter in view of Heigele as applied to claim 12 above, and further in view of Iwamura et al. (US 20150298565; hereinafter Iwmaura).
In regards to claim 13, Kronewitter in view of Heigele teaches of the method according to claim 12.
However, Kronewitter in view of Heigele do not teach the electric charging device determines a time interval between the sensing of the motor vehicle within the predefined perimeter surrounding the ground unit and the start of the electric charging operation, and the predefined criterion requires said time interval to be shorter than a predefined maximum time interval.
Iwamura, in the same field of endeavor, teaches of the electric charging device determines a time interval between the sensing of the motor vehicle within the predefined perimeter surrounding the ground unit and the start of the electric charging operation, and the predefined criterion requires said time interval to be shorter than a predefined maximum time interval (Para 0204, 0061, 0098, 0216).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating an electric charging device, as taught by Kronewitter in view of Heigele, to include the electric charging device determines a time interval between the sensing of the motor vehicle within the predefined perimeter surrounding the ground unit and the start of the electric charging operation, and the predefined criterion requires said time interval to be shorter than a predefined maximum time interval, as taught by Iwamura, in order to ensure that batteries will not run out even when a large number of EVs are running (Iwamura Para 0034).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Kronewitter in view of Heigele as applied to claim 11 above, and further in view of Saito et al. (US 20150345972; hereinafter Saito).
In regards to claim 14, Kronewitter in view of Heigele teaches of the method according to claim 12.
However, Kronewitter in view of Heigele do not specifically teach of the driving parameter values of the different motor vehicles are averaged.
Saito, in the same field of endeavor, teaches of the driving parameter values of the different motor vehicles are averaged (Para 0156-0157, 0133-0134).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating an electric charging device, as taught by Kronewitter in view of Heigele, to include the driving parameter values of the different motor vehicles are averaged, as taught by Saito, in order to improve the accuracy of the obtained routes (Saito Para 0157).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nicodemus et al. (US 20180072345) discloses of a method for controlling automated parking operation.
Lukasz (GB 2543093) discloses of a method of assisting a motor vehicle with aligning with a wireless charger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                 

/JAMES M MCPHERSON/               Examiner, Art Unit 3663